Case 5:21-cv-01153-JGB-SHK Document 1-8 Filed 07/09/21 Page 1 of 8 Page ID #:101




           Exhibit H
     Case 5:21-cv-01153-JGB-SHK Document 1-8 Filed 07/09/21 Page 2 of 8 Page ID #:102


Elena Ives

From:                             Glenn Rothner <grothner@rsglabor.com>
Sent:                             Friday, April 30, 2021 2:39 PM
To:                               Elena Ives
Subject:                          Regarding Nina Nevares
Attachments:                      SB Superior Court Extension.pdf; SB Superior Court Extension Signature Page.pdf



CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.


Ms. Ives,

Attached are the documents that memorialize the extension of the 2015-19 MOU for two additional years. As
you can see from the second document, the extension agreement was executed in 2018.

Let me know if you have any further questions.

Glenn Rothner
Rothner, Segall & Greenstone
510 South Marengo Avenue
Pasadena, CA 91101
Tel: 626-796-7555, ext. 118
Fax: 626-577-0124
---------------------------------------------------------------------
This electronic transmission is intended only for the addressee shown above. It may contain information that
is privileged, confidential or otherwise protected from disclosure. Any review, dissemination or use of this
transmission or its contents by persons other than the addressee is strictly prohibited. If you have received
this electronic transmission in error, please delete the e-mail and notify us immediately by telephone or by
reply e-mail.


From: Ashley Kerner <Ashley.Kerner@seiu721.org>
Sent: Thursday, April 29, 2021 1:28 PM
To: Glenn Rothner <grothner@rsglabor.com>
Subject: RE: Regarding Nina Nevares

Hi Glenn,

Barbara researched this situation. Nina’s lawyer says the MOU was expired when Nina sent her opt out letter, but this is
not entirely accurate because there was a two year extension agreement in place. We were advised that the contract
extension changed the expiration of the MOU to 2021.

There was an extension agreement in place in 2015 when the MOU expired (link below and PDFs attached).
https://seiu721org.sharepoint.com/:b:/r/sites/SharedDrive/CommonFiles/SEIUDatabaseSystem/Bargaining_Upload/I08
1/SBC_MOU_extension_to_2021_CR.pdf?csf=1&web=1&e=IOAY4V


                                                           1
     Case 5:21-cv-01153-JGB-SHK Document 1-8 Filed 07/09/21 Page 3 of 8 Page ID #:103
The background here is that Nina is part of a group who sent us Cease and Desist letters when they originally tried to opt
out but were not within their window period due to the contract extension agreement. The group consisted of: Tawny
Graham, Marlene Galindo, Nina Nevares, Lett Atishma Kant, and Christine Benjamin.

At that time, Legal advised us to tell these members who submitted opt out requests during the period where the
extension agreement was in place that the two year extension of the MOU changed the expiration of the MOU to
2021. Attached and below is an example email to one of these people that Rebecca helped draft.




From: Glenn Rothner <grothner@rsglabor.com>
Sent: Thursday, April 29, 2021 9:48 AM
To: Ashley Kerner <Ashley.Kerner@seiu721.org>
Subject: Fw: Regarding Nina Nevares

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.


Ashley,

Would you and your team please investigate the representations below and respond to me with the
appropriate documents, including the MOU provision.

Thanks,

Glenn


                                                                 2
    Case 5:21-cv-01153-JGB-SHK Document 1-8 Filed 07/09/21 Page 4 of 8 Page ID #:104


From: Elena Ives <Eives@freedomfoundation.com>
Sent: Thursday, April 29, 2021 6:50 AM
To: Glenn Rothner <grothner@rsglabor.com>
Cc: Rebekah Millard <rmillard@freedomfoundation.com>
Subject: RE: Regarding Nina Nevares

Good morning, Mr. Rothner:

Thank you for the letter and check for $1287.53 on behalf of my client, Nina Nevares.

Unfortunately, according to the terms given to Ms. Nevares, the formula used to calculate the time period
beginning in January 4, 2020 was in error. That date was determined by applying the window period between
30-45 days prior to the anniversary date of her authorization.

The correct formula is the 30-day period commencing 90 days before the expiration of the applicable
Memorandum of Understanding between SEIU 721 and the San Bernardino Superior Court. The MOU in effect
at the time that Ms. Nevares sent her opt-out letter expired on September 30, 2019. The opt-out letter was dated
July 25, 2019, placing it within that time frame.

This is corroborated by the language on her authorization, which states in relevant part that the deductions
“shall remain in effect and be irrevocable unless revoked by me in writing in accordance with the applicable
provisions in the memorandum of understanding or agreement between my employer and SEIU Local 721, in
the absence of such provision, this authorization shall remain in effect and can only be revoked by me in writing
during the period not less than thirty (30) days and not more than forty-five (45) days before the annual
anniversary date of this authorization.”

Thus, the formula derived from the authorization date should only have been applied in the absence of a
provision in the MOU. However, there is a provision in the MOU which states in relevant part: “Employees
who have authorized Union dues deductions at such time of a Supreme Court decision shall continue to have
dues deductions or at any time subsequent to a Supreme Court decision shall continue to have such dues
deduction made by the Court during the term of this MOU; provided, however, that any employee in the Unit
may terminate such Unio dues during the thirty (30) day period commencing ninety (90) days before the
expiration of the MOU by notifying the Union of their termination of the Union dues deduction.”

In light of this, Ms. Nevares is still owed approximately $425 for all dues deducted from her paycheck between
July 25, 2019 and January 4, 2020.

The courtesy of a response from you is requested by May 6, 2021. Thank you for your attention to solving this
matter for Ms. Nevares.

Sincerely,


Elena Ives
Litigation Counsel | Freedom Foundation
eives@freedomfoundation.com
503-951-6208 | PO Box 18146, Salem, OR 97305
FreedomFoundation.com

                                                        3
      Case 5:21-cv-01153-JGB-SHK Document 1-8 Filed 07/09/21 Page 5 of 8 Page ID #:105

NOTICE: This e-mail (including attachments) is confidential and may be legally privileged. If you are not the intended recipient, you
are hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify the sender and permanently delete.


From: Elena Ives
Sent: Thursday, April 15, 2021 2:09 PM
To: Glenn Rothner <grothner@rsglabor.com>
Subject: RE: Regarding Nina Nevares

Okay, thank you.

Elena Ives
Litigation Counsel | Freedom Foundation
eives@freedomfoundation.com
503-951-6208 | PO Box 18146, Salem, OR 97305
FreedomFoundation.com


NOTICE: This e-mail (including attachments) is confidential and may be legally privileged. If you are not the intended recipient, you
are hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify the sender and permanently delete.


From: Glenn Rothner <grothner@rsglabor.com>
Sent: Thursday, April 15, 2021 11:29 AM
To: Elena Ives <Eives@freedomfoundation.com>
Subject: Re: Regarding Nina Nevares

We're just waiting for the funds to arrive for the most recent pay period so that when we send the refund it
will be for the full amount.


From: Elena Ives <Eives@freedomfoundation.com>
Sent: Wednesday, April 14, 2021 3:14 PM
To: Glenn Rothner <grothner@rsglabor.com>
Subject: RE: Regarding Nina Nevares

Good afternoon,

I’m checking back to see if there are any new development regarding Ms. Nevares?

Thank you,

Elena Ives
Litigation Counsel | Freedom Foundation
eives@freedomfoundation.com
503-951-6208 | PO Box 18146, Salem, OR 97305
FreedomFoundation.com


                                                                    4
      Case 5:21-cv-01153-JGB-SHK Document 1-8 Filed 07/09/21 Page 6 of 8 Page ID #:106

NOTICE: This e-mail (including attachments) is confidential and may be legally privileged. If you are not the intended recipient, you
are hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify the sender and permanently delete.


From: Elena Ives
Sent: Monday, April 5, 2021 9:18 AM
To: Glenn Rothner <grothner@rsglabor.com>
Subject: RE: Regarding Nina Nevares

Good morning,

Thank you, we’ll be watching for the updates.

Regarding Karianne Brown, we will check with her this morning to verify that she received the check.

Sincerely,

Elena Ives
Litigation Counsel | Freedom Foundation
eives@freedomfoundation.com
503-951-6208 | PO Box 18146, Salem, OR 97305
FreedomFoundation.com


NOTICE: This e-mail (including attachments) is confidential and may be legally privileged. If you are not the intended recipient, you
are hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify the sender and permanently delete.


From: Glenn Rothner <grothner@rsglabor.com>
Sent: Thursday, April 1, 2021 4:58 PM
To: Elena Ives <Eives@freedomfoundation.com>
Subject: Re: Regarding Nina Nevares

Ms. Ives,

We have stopped deductions and are going to send your client a refund check. We are waiting a bit, however,
because we want to send one check after the next dues report arrives.

Glenn Rothner
Rothner, Segall & Greenstone
510 South Marengo Avenue
Pasadena, CA 91101
Tel: 626-796-7555, ext. 118
Fax: 626-577-0124
---------------------------------------------------------------------
This electronic transmission is intended only for the addressee shown above. It may contain information that
is privileged, confidential or otherwise protected from disclosure. Any review, dissemination or use of this
transmission or its contents by persons other than the addressee is strictly prohibited. If you have received

                                                                    5
      Case 5:21-cv-01153-JGB-SHK Document 1-8 Filed 07/09/21 Page 7 of 8 Page ID #:107

this electronic transmission in error, please delete the e-mail and notify us immediately by telephone or by
reply e-mail.



From: Elena Ives <Eives@freedomfoundation.com>
Sent: Wednesday, March 31, 2021 2:32 PM
To: Glenn Rothner <grothner@rsglabor.com>
Subject: RE: Regarding Nina Nevares

Dear Mr. Rothner:
I wanted to touch base, because I am not yet in receipt of any correspondence regarding Ms. Nevares’ problems with
SEIU 721.
Best regards,



Elena Ives
Litigation Counsel | Freedom Foundation
eives@freedomfoundation.com
503-951-6208 | PO Box 18146, Salem, OR 97305
FreedomFoundation.com


NOTICE: This e-mail (including attachments) is confidential and may be legally privileged. If you are not the intended recipient, you
are hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify the sender and permanently delete.


From: Glenn Rothner <grothner@rsglabor.com>
Sent: Friday, March 19, 2021 10:18 AM
To: Elena Ives <Eives@freedomfoundation.com>
Subject: Re: Regarding Nina Nevares

Ms. Ives,

We are looking into this and should be able to provide a response by the end of next week.

Glenn Rothner
Rothner, Segall & Greenstone
510 South Marengo Avenue
Pasadena, CA 91101
Tel: 626-796-7555, ext. 118
Fax: 626-577-0124
---------------------------------------------------------------------
This electronic transmission is intended only for the addressee shown above. It may contain information that
is privileged, confidential or otherwise protected from disclosure. Any review, dissemination or use of this
transmission or its contents by persons other than the addressee is strictly prohibited. If you have received
this electronic transmission in error, please delete the e-mail and notify us immediately by telephone or by
reply e-mail.

                                                                    6
      Case 5:21-cv-01153-JGB-SHK Document 1-8 Filed 07/09/21 Page 8 of 8 Page ID #:108



From: Elena Ives <Eives@freedomfoundation.com>
Sent: Monday, March 15, 2021 1:18 PM
To: Glenn Rothner <grothner@rsglabor.com>
Subject: Regarding Nina Nevares

Dear Mr. Rothner:

Good afternoon. Please see the attached letter regarding my client, Nina Nevares.

If you have difficulty opening the attachment, or if I should send it to someone else, please let me know.

Sincerely,

Elena Ives
Litigation Counsel | Freedom Foundation
eives@freedomfoundation.com
503-951-6208 | PO Box 18146, Salem, OR 97305
FreedomFoundation.com


NOTICE: This e-mail (including attachments) is confidential and may be legally privileged. If you are not the intended recipient, you
are hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify the sender and permanently delete.




                                                                    7
